Citation Nr: 0927523	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-39 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement for expenses incurred 
as a result of not previously authorized medical care 
provided from November 17 to 19, 2006.


INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966.  He died in February 2009.  The appellant is a 
medical care provider who treated the Veteran in November 
2006.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2007 decision by 
the Shreveport, Louisiana Department of Veteran's Affairs 
Medical Center, which denied a claim of entitlement to 
payment or reimbursement for not previously authorized 
medical care provided by the appellant from November 17 to 
19, 2006.


FINDINGS OF FACT

1.  The Veteran was not service connected for any disorder 
during his lifetime.  He was entitled to a permanent and 
total disability evaluation for pension purposes, as well as 
special monthly pension due to a need for regular aid and 
attendance.

2.  Between November 17 to 19, 2006, the Veteran received 
medical care from the appellant.

3.  VA payment or reimbursement of the medical care provided 
between November 17 to 19, 2006 was not authorized by VA 
prior to the Veteran's receipt of that care.

4.  A claim for payment or reimbursement of the cost of 
medical care was received on June 21, 2007, more than 90 days 
after the Veteran was discharged from the facility that 
provided the care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses 
incurred as a result of not previously authorized medical 
care provided from November 17 to 19, 2006, have not been 
met. 38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-1008 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These statutes, however, are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA). Similarly, the statute at issue in 
this matter is not found in Chapter 17).

In any event, the appellant was provided with notice under 
the VCAA in an October 2007 letter, coupled with a statement 
of the case dated in October 2007.  VA has done everything 
reasonably possible to assist the appellant with respect to 
the claim.  Consequently, the duties to notify and assist 
have been met.

II. Legal Criteria.

Generally, in cases where the Veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008 (2008).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L. No. 
106-117, 113 Stat. 1553 (1999).  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability). See 38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

A claimant for payment or reimbursement under 38 U.S.C.A. § 
1725 must be the entity that furnished the treatment, the 
Veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
Veteran.  38 C.F.R. § 17.1004(a).  To obtain payment or 
reimbursement for emergency treatment under 38 U.S.C.A. § 
1725, a claimant must submit to the VA medical facility of 
jurisdiction a completed standard billing form (such as UB92 
or a HCFA 1500). 38 C.F.R. § 17.1004(b).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
Veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party. 38 C.F.R. § 17.1004(d).

III. Analysis.

In this case, the appellant has not argued nor does the 
evidence suggest that prior authorization was obtained.  
Therefore, the matter for inquiry is whether the Veteran was 
eligible for expenses incurred due to unauthorized medical 
care provided by the appellant.

Treatment records obtained in conjunction with the claim 
indicate that the Veteran underwent a cardiac catheterization 
which was performed on November 17, 2006, by a physician 
employed by the appellant.  The procedure was indicated 
following the Veteran's presentation of chest pain the prior 
evening and other signs indicative of a non-ST segment 
elevated myocardial infraction.  The appellant was discharged 
on November 19, 2006.  The medical care provided was for a 
nonservice connected disability.

Notwithstanding arguments to the contrary, the available 
record reveals that the claim for payment or reimbursement 
was received by VA on June 21, 2007.  As the appellant filed 
the claim over 90 days after the Veteran was discharged, the 
appellant is ineligible to receive payment as set forth in 38 
C.F.R. § 17.1004(d).

In the notice of disagreement it is argued that the claim was 
initially submitted on November 21, 2006.  There is, however, 
no evidence of record supporting such an assertion.  While 
the Board is sympathetic to the appellant's situation, it 
cannot grant the claim unless the facts of the case meet all 
the requirements under 38 C.F.R. § 17.1001-8, including the 
filing requirements under 38 C.F.R. § 17.1004. 

As the appellant's claim failed to meet the filing 
requirement under 38 C.F.R. § 17.1004(d), the Board must deny 
the claim.  Where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
entitlement under the law. See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994). 

For these reasons, the claim is without legal merit.




ORDER

Entitlement to payment or reimbursement for expenses incurred 
as a result of not previously authorized medical care 
provided from November 17 to 19, 2006 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


